DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-9 are pending and have been examined in this application. 
This communication is the first action on the merits.
Claims 1-9 are rejected herein.
Information Disclosure Statement
As of the date of this action, an information disclosure statement (IDS) has been filed on 08/03/2021 and reviewed by the Examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 1, 8 and 9 are objected to because of the following informalities:  
 	The Examiner suggests that claim 1 should be amended to include colon (:) followed by the term comprising to separate the preamble from the body of the claim.  
Appropriate correction is required.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Van (Foreign Pat. No. WO2012141583 A1) in view of Hill (U.S. Pat. Pub. No. 20120061529 A1).
 	Regarding claim 1, Van teaches a bundle of pipelines comprising a first pipeline (Van; one of 11, 12), a second pipeline (Van; other of 11, 12) and a plurality of bundling assemblies (Van; 1), wherein: 	- the first pipeline and the second pipeline are extending alongside one another in a mutually parallel manner in a longitudinal direction of 5the bundle of pipelines, wherein the bundling assemblies in the longitudinal direction are positioned at a distance from one another;  	- each bundling assembly comprises a spacer (Van; 2) and at least two tensioning straps (Van; 7), wherein the spacer is mutually spacing apart the first (Van; lower side) and a second side (Van; upper side), lying opposite to the first side, wherein the first side is facing the first pipeline and the second side is facing the second pipeline, wherein, as seen in a circumferential direction around the longitudinal direction, the first side partially envelopes the first pipeline and the 15second side partially envelopes the second pipeline, and wherein the at least two tensioning straps in the longitudinal direction are positioned at a distance from one another, wherein each tensioning strap as one closed loop is surrounding the first pipeline the spacer and the second pipeline together in said circumferential direction, and wherein 20tensioning force of the tensioning strap is fixing the spacer relative to the first pipeline;  	- the at least two tensioning straps comprise a first tensioning strap (Van; one of 7) and a second tensioning strap (Van; another one of 7), wherein the first tensioning strap is extending in a first longitudinal range (Van; range along the width of first strap 7) in the longitudinal direction 25and the second tensioning strap is extending in a second longitudinal range (Van; range along the width of second strap 7) in the longitudinal direction; and WO 2020/167120PCT/NL2020/050078 17  	- the spacer comprises, at the first side, a first abutment structure (Van; lower surface of 2) for abutting against the first pipeline (Van; 11) and comprises, at the second side, a second abutment structure (Van; upper surface of 2) for abutting against the second pipeline (Van; 2), wherein the second abutment structure is 5extending at least in the first longitudinal range and in the second longitudinal range.
 	However, Van is silent to disclose the recess configuration.
(Van; at first strap) in-between the first longitudinal range and the second longitudinal range in that the second side of the spacer comprises, in the first intermediate longitudinal range, a first recessed intermediate surface portion (Hill; recess between 80 and 81), which, relative to the second abutment structure in the first longitudinal range and in the 15second longitudinal range, is recessed in the direction of the first abutment structure of the spacer.
Van and Hill are analogous because they are from the same field of endeavor or a similar problem solving area e.g. providing a structure for supporting an object. Furthermore, providing the structure that is at least partially interrupted is old and well known in the art as evidenced by reference Hill. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the invention of having the recess configuration in between the first longitudinal range and the second longitudinal range. The motivation would have been to provide appropriate grip during the retention. Furthermore, it is noted that providing duplicated assemblies to provide plurality of assemblies is considered within the level of ordinary skill in the art see e.g. MPEP 2144.04. Therefore, it would have been obvious to modify Hill as specified in claim 1.
	Regarding claim 2, Van teaches the at least two tensioning straps further comprise a third tensioning strap (Van; another one of 7), wherein the third tensioning strap is extending in a third longitudinal range (Van; range long the width of third strap) in the longitudinal direction, wherein the second longitudinal range is extending in-between the first longitudinal range and the third longitudinal range; and
- the second abutment structure is furthermore at least extending in the third longitudinal range, and the second abutment structure , as seen in the longitudinal direction, is at least partly interrupted in a second intermediate longitudinal range in-between the second longitudinal range and the third longitudinal range in that the second side in the second intermediate longitudinal range comprises a second recessed intermediate surface portion  (Hill; recess between 81 and 82), which, relative to the second abutment structure in the first longitudinal range and in the second longitudinal range and in the third longitudinal range ,is recessed in the direction of the first abutment structure.
Regarding claim 3, Van teaches the first abutment structure is extending at least in the first intermediate longitudinal range  (Van; range along the width of first strap 7), and the first abutment structure as seen in the longitudinal direction, is at least partly interrupted in the first longitudinal range and in the second longitudinal range in that the first side in the first longitudinal range and in the second longitudinal range comprises a first recessed flanking surface portion and a second recessed flanking surface portion, respectively, which, relative to the first abutment structure in the first intermediate longitudinal range, are recessed in the direction of the second abutment structure.
 	Regarding claim 4, Van as modified teaches the first abutment structure (Van; lower surface  of 2) is extending at least in the first intermediate longitudinal range and in the second intermediate longitudinal range, and the first abutment structure, as seen in the longitudinal direction, is at least partly interrupted (Hill; interruption defined by elements 81, 82 and 83) in the first longitudinal range and in the second longitudinal range and in the third longitudinal range in that the first side in the first longitudinal range and in the second longitudinal range and in the third longitudinal range comprises a first recessed flanking surface portion (recess between 80, 81 of Hill defined at lower surface of element 2 or reference Van) and a second recessed flanking surface portion (recess between 81, 82 of Hill defined at lower surface of element 2 or reference Van) and a third recessed flanking surface portion (recess between 82, 83 of Hill defined at lower surface of element 2 or reference Van), respectively, which, relative to the first abutment structure in the first intermediate longitudinal range and in the second intermediate longitudinal range, are recessed in the direction of the second abutment structure.
Regarding claims 5 and 6, Van teaches as seen in transverse cross-section perpendicular to the longitudinal direction.
However, Van does not explicitly teach the V-shaped of the first abutment structure. The Examiner notes that it would have been an obvious matter of design choice to make the first abutment structure having V-shaped or a plural  V-shaped part such that first abutment structure comprises a substantially V-shaped part/substantially plurally V-shaped part, wherein the V-shaped part/plurally V-shaped part with the point of its V-shape/plural V-shape faces away from the central axis of the first pipeline. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. The motivation would have been to provide grip during the retention while making the product cost effective. 
claim 7, Van teaches wherein each bundling assembly further comprises a covering element (Van; 3) which comprises a third side (Van; lower side of 3) and a fourth side (Van; upper side of 3) lying opposite to the third side, wherein the third side is facing the second pipeline and the fourth side is facing away from the second pipeline , wherein the covering element at the third side comprises a third abutment (Van; 43) structure for abutting against the second pipeline , wherein the covering element , by interlocking connection with the spacer, has been brought in a covering condition, wherein in said covering condition the spacer and the covering element are facing one another with the second side and the third side respectively, wherein, as seen in said circumferential direction, the third side partially envelopes the second pipeline, and wherein each tensioning strap  as one closed loop is surrounding the first pipeline , the spacer , the second pipeline and the covering element together in said circumferential direction.
Regarding claim 8, Van teaches a spacer (Van; 2) for use as being said spacer of at least one of said multiple bundling assemblies of a bundle of pipelines according to
Regarding claim 9, Van teaches an assembly, comprising a spacer (Van; 2) and a covering element (Van; 3) for use as being said covering element of at least one of said multiple bundling assemblies of bundle of pipelines according to claim 7.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUHAMMAD IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/           Primary Examiner, Art Unit 3631